DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The rejections from the Office Action of 4/5/2022 are hereby withdrawn.  New grounds for rejection are presented below regarding the amended claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaposhnikov et al. (Shaposhnikov) US Pregrant Patent Publication No. 20180045031, Coffman et al. (US 20150129306 A1)[hereinafter “Coffman”], and Toma (US 20140379133 A1).
With respect to claim 1, Shaposhnikov discloses a method of documenting a geosteering process comprising: obtaining, with a measurement-while-drilling (MWD) survey tool, measured subterranean formation data while executing a first drill plan stored in a drilling control system (for example, Abstract and paragraphs 0007, 0037, 0038, 0040, 0051, 0054 and 0059); recording, with the drilling control system, a first time at which the measured subterranean data was obtained (for example, paragraph 0046 – the examiner notes that it is her position that any time the data is measured can be considered to be the “first” time), while continuing to execute the first drill plan [Paragraph [0037] – “during drilling operations and/or cement placement and evaluation, different aspects of the pre-job planning operations may be validated, modified or used for further analysis.”], generating a proposed modification to the first drill plan based on the measured subterranean formation data (for example, paragraphs 0037, 0046, 0047, 0051, 0054, 0062, 0063, 0066 and 0087); storing the proposed modification in a drilling control system along with the depth and first time that the subterranean formation data was obtained (for example, paragraphs 0009, 0059, 0063, 0096, 0184 and 0185); receiving a drilling instruction at the drilling control system to modify the first drill plan according to the stored, proposed modification to the first drill plan, and drilling according to the proposed modification (for example, paragraphs 0046, 0053, 0062 and 0063); recording, with the drilling control system, a second time at which the drilling instruction was received (for example, paragraph 0046 - the examiner notes that it is her position that any time after the data is measured and the drilling instruction is received can be considered to be a “second” time); and with the drilling control system, generating and outputting a data log indicating data values for each of: (1) the proposed modification to the first drill plan (for example, paragraph 0051) and (2) a depth at which the measured subterranean formation data was obtained (for example, paragraphs 0059 and 0187).
Although Shaposhnikov discloses that it was known before the effective filing date of the claimed invention to output data logs, and to gather data based on real-time or lag time (for example, paragraphs 0047, 0052, 0063 and 0185), Shaposhnikov fails to disclose automatically generating and outputting a data log including (3) a time lag representing a difference in time between the first and second times as recorded by the drilling control system along with the first and second times.
However, Coffman discloses the measurement of the amount of time taken between drilling operations [Paragraph [0052] – “The example display in FIG. 11 shows, for each connection, an amount of time elapsed from: (i) cessation of operation of the drilling unit mud pumps (129 in FIG. 1) to initiation of connecting a segment to the drill string; (ii) an amount of time making the segment of connection to the drill string; and (iii) an amount of time from completion of the connection to resumption of drilling the wellbore.”].  It would have been obvious to generate and output a log including such times in order to effectively evaluate the overall efficiency of the drilling operation.
Shaposhnikov, as modified, would further disclose generating and outputting a data log indicating data values for (4) a depth lag representing a difference in hole depth between the first and second times as recorded by the drilling control system [Paragraph [0059] – “Monitored drilling data (i.e., real drilling data retrieved during monitoring of the drilling activities) may be displayed as a function of time or depth, or in numerical formation. For example, monitored drilling data may be displayed in a map of the borehole, where the monitored drilling data may be formatted as a function of depth and displayed along the map of the borehole at corresponding depths to which the retrieved drilling data represents. In some embodiments, the monitored drilling data may be used to update the map of the borehole generated during the planning phase.”].
Shaposhnikov fails to disclose communicating the measured subterranean formation data directly from the drilling control system to a geosteering application; that the modification originates from the geosteering application; communicating the proposed modification directly from the geosteering application to the drilling control system including (5) an indication of a person or entity who proposed the change to the drill plan; and that the indication of the person or entity who proposed the change to the drill plan is stored and output in the data log.
However, Toma discloses a geosteering application which tracks a user who makes changes to a drill plan [Paragraph [0008] – “A method of logging decisions made during a directional drilling operation, the method comprising: providing a plurality of users with access to a computing unit interface for monitoring the progress of a directional drilling operation against a predetermined well plan and displaying drilling instructions; receiving at the computing unit interface a change command, from a user of the plurality of users, of a parameter of the computing unit interface, well plan, or drilling instructions; and storing the change command along with a user identifier in a database that cannot be edited by the user from the computing unit interface.”].  It would have been obvious to incorporate such a geosteering application into Shaposhnikov for the purpose of permitting drill plan changes while maintaining accountability of those who make changes [Abstract of Toma – “Methods and systems designed to increase accountability and transparency in the drilling operation are discussed.”].
With respect to claim 3, Shaposhnikov fails to explicitly disclose wherein automatically generating and outputting a data log comprises showing time to generate a slide after the proposed modification is received at the drilling control system.
Maus discloses that it was known before the effective filing date of the invention to utilize slide intervals during drilling of the wellbore (for example, paragraphs 0008 and 0136).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein automatically generating and outputting a data log comprises showing time to generate a slide after the proposed modification is received at the drilling control system as taught by Maus into Shaposhnikov for the purpose of, for example, accurately orienting the wellbore to a desired position (for example, Maus - paragraph 0136).
With respect to claim 5, Shaposhnikov discloses wherein obtaining measured subterranean formation data comprises using gamma data obtained from a gamma sensor on a bottom hole assembly to obtain the data (for example, paragraphs 0080 and 0157).
With respect to claim 9, Shaposhnikov, fails to explicitly disclose wherein automatically generating and outputting a data log includes outputting a slide length and toolface setting. 
Maus discloses that it was known before the effective filing date of the invention to utilize slide intervals and toolface directions during drilling of the wellbore (for example, paragraphs 0008 and 0136).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein automatically generating and outputting a data log includes outputting a slide length and toolface setting as taught by Maus into Shaposhnikov for the purpose of, for example, accurately orienting the wellbore to a desired position (for example, Maus - paragraph 0136).
With respect to claim 11, Shaposhnikov discloses wherein automatically generating and outputting a data log comprises arranging the data in columns and rows for viewing by well operators (for example, paragraphs 0100, 0187 and Figs, 23 and 24). 
With respect to claim 12, Shaposhnikov discloses wherein automatically generating and outputting a data log comprises generating the log with a row for each stand in the drill string (for example, paragraphs 0100, 0187 and Figs, 23 and 24). 
Claim(s) 6 – 8, 10, 18, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaposhnikov, Sugiura et al. (Sugiura) US Pregrant Patent Publication No. 20140291024, Coffman et al. (US 20150129306 A1)[hereinafter “Coffman”], and Toma (US 20140379133 A1).
With respect to claim 6, Shaposhnikov fails to explicitly disclose wherein obtaining measured subterranean formation data comprises using one of telemetry and direct transmission through wired pipe to transmit the data from downhole in a well to the drilling control system.
Sugiura discloses that it was known before the effective filing date of the invention wherein obtaining measured subterranean formation data comprises using one of telemetry and direct transmission through wired pipe to transmit the data from downhole in a well to the drilling control system (for example, telemetry paragraphs 0022 and 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein obtaining measured subterranean formation data comprises using one of telemetry and direct transmission through wired pipe to transmit the data from downhole in a well to the drilling control system as taught by Sugiura into Shaposhnikov for the purpose of, for example, accurately transmitting data to the surface (for example, Sugiura - paragraph 0047).
With respect to claim 7, Shaposhnikov fails to explicitly disclose electronically communicating the proposed modification to the first drill plan from a geosteering application to the drilling control system. 
Suguira discloses that it was known before the effective filing date of the invention to utilize geosteering applications in drilling systems (for example, Abstract and paragraphs 0003 and 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include electronically communicating the proposed modification to the first drill plan from a geosteering application to the drilling control system as taught by Sugiura into Shaposhnikov for the purpose of, for example, improved borehole placement (for example, Sugiura – paragraph 0009).
With respect to claim 8, Shaposhnikov fails to explicitly disclose comprising automatically outputting the proposed modification from a geosteering application to the drilling control system. 
Sugiura discloses that it was known before the effective filing date of the invention to utilize geosteering applications in drilling systems (for example, Abstract and paragraphs 0003 and 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include automatically outputting the proposed modification from a geosteering application to the drilling control system as taught by Sugiura into Shaposhnikov for the purpose of, for example, improved borehole placement (for example, Sugiura – paragraph 0009).
With respect to claim 10, Shaposhnikov fails to explicitly disclose executing the modified first drill plan by directing a RSS (rotary steerable system). 
Sugiura discloses that it was known before the effective filing date of the invention to utilize rotary steerable systems in geosteering applications in drilling systems (for example, paragraphs 0008 and 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include executing the modified first drill plan by directing a RSS (rotary steerable system) as taught by Sugiura into Shaposhnikov for the purpose of, for example, maintaining a desired drilling direction as the bottom hole assembly rotates in the borehole (for example, Sugiura – paragraph 0023).
With respect to claim 18, Shaposhnikov discloses a sensor and control system for generating a data log comprising: a measurement-while-drilling (MWD) survey tool configured to detect subterranean formation data (for example, paragraphs 0059, 0094 and 0096); a drilling control system configured to receive the detected data directly from the MWD survey tool; an application configured to receive and process the detected data in order to generate a proposed modification to a drill plan (for example, paragraph 0047) while continuing to execute the drill plan [Paragraph [0037] – “during drilling operations and/or cement placement and evaluation, different aspects of the pre-job planning operations may be validated, modified or used for further analysis.”]; a data log module configured to receive and store information relating to: (1) the modification to the drill plan (for example, paragraphs 0009, 0046, 0053, 0062, 0063, 0096, 0184 and 0185), (2) a depth at which the measurement while drilling survey tool detected data that the application relied upon for the proposed modification (for example, paragraphs 0059 and 0187) and the data log module being configured to generate and output separate numerical entries for each of a data log in a table format showing the proposed modification to the drill plan, the depth at which the measurement while drilling survey tool detected subterranean formation data (for example, paragraphs 0059, 0100, 0187 and Figs, 23 and 24), wherein each of the separate numerical entries is correlated to at least one drill pipe stand [the drill string of Shaposhnikov].
Although Shaposhnikov discloses that it was known before the effective filing date of the claimed invention to output data logs, and to gather data based on real-time or lag time (for example, paragraphs 0047, 0052, 0063 and 0185), Shaposhnikov fails to disclose automatically generating and outputting a data log including (3) a time lag representing a difference in time between the first and second times as recorded by the drilling control system along with the first and second times; and that the time lag is stored and output in the data log.
However, Coffman discloses the measurement of the amount of time taken between drilling operations [Paragraph [0052] – “The example display in FIG. 11 shows, for each connection, an amount of time elapsed from: (i) cessation of operation of the drilling unit mud pumps (129 in FIG. 1) to initiation of connecting a segment to the drill string; (ii) an amount of time making the segment of connection to the drill string; and (iii) an amount of time from completion of the connection to resumption of drilling the wellbore.”].  It would have been obvious to generate and output a log including these times in order to effectively evaluate the overall efficiency of the drilling operation.
Shaposhnikov, as modified, would further disclose generating and outputting a data log indicating data values for (4) a depth lag representing a difference in hole depth between obtaining the subterranean formation data and receiving the modification to the drill plan; and that the depth lag is stored and output in the data log [Paragraph [0059] – “Monitored drilling data (i.e., real drilling data retrieved during monitoring of the drilling activities) may be displayed as a function of time or depth, or in numerical formation. For example, monitored drilling data may be displayed in a map of the borehole, where the monitored drilling data may be formatted as a function of depth and displayed along the map of the borehole at corresponding depths to which the retrieved drilling data represents. In some embodiments, the monitored drilling data may be used to update the map of the borehole generated during the planning phase.”].
Although Shaposhnikov discloses that it was known before the effective filing date of the claimed invention to output data logs, and to gather data in real-time or lag time (for example, paragraphs 0047, 0052, 0063 and 0185), Shaposhnikov fails to explicitly disclose a geosteering application that receives the detected data from the drilling control system and a lag representing a difference in time or hole depth between obtaining the subterranean formation data and receiving the modification to the drill plan. 
Sugiura discloses that it was known before the effective filing date of the invention to utilize geosteering applications in drilling systems (for example, Abstract and paragraphs 0003 and 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include utilizing a geosteering application as taught by Sugiura into Shaposhnikov for the purpose of, for example, improved borehole placement (for example, Sugiura – paragraph 0009) and to include a lag representing a difference in time or hole depth between obtaining the subterranean formation data and receiving the modification to the drill plan into Shaposhnikov for the purpose of, for example, optimizing the integrated wellbore isolation plan by determining whether the drilling plan or the cementing plan are to be modified (for example, Shaposhnikov - paragraphs 0046 and 0061).
Shaposhnikov fails to disclose use of a geosteering application being configured to communicate the proposed modification directly from the geosteering application to the drilling control system including (5) an indication of a person or entity who proposed the change to the drill plan; and that the indication of the person or entity who proposed the change to the drill plan is stored and output in the data log.
However, Toma discloses a geosteering application which tracks a user who makes changes to a drill plan [Paragraph [0008] – “A method of logging decisions made during a directional drilling operation, the method comprising: providing a plurality of users with access to a computing unit interface for monitoring the progress of a directional drilling operation against a predetermined well plan and displaying drilling instructions; receiving at the computing unit interface a change command, from a user of the plurality of users, of a parameter of the computing unit interface, well plan, or drilling instructions; and storing the change command along with a user identifier in a database that cannot be edited by the user from the computing unit interface.”].  It would have been obvious to incorporate such a geosteering application into Shaposhnikov for the purpose of permitting drill plan changes while maintaining accountability of those who make changes [Abstract of Toma – “Methods and systems designed to increase accountability and transparency in the drilling operation are discussed.”].

Regarding Claim 21, Shaposhnikov as modified, would further disclose that the data log module is configured to calculate and output in the table format (1) the drill plan, and (2) a deviation from the drill plan [Paragraph [0059] – “Monitored drilling data (i.e., real drilling data retrieved during monitoring of the drilling activities) may be displayed as a function of time or depth, or in numerical formation. For example, monitored drilling data may be displayed in a map of the borehole, where the monitored drilling data may be formatted as a function of depth and displayed along the map of the borehole at corresponding depths to which the retrieved drilling data represents. In some embodiments, the monitored drilling data may be used to update the map of the borehole generated during the planning phase.”].

Regarding Claim 22, Shaposhnikov as modified, would further disclose that the data log module is configured to calculate and output in the table format a total flow area based on the proposed modification to the drill plan [Figs. 23 and 24.Paragraph [0171] – “a track 608 provides wellbore parameters, a track 610 provides well completion data, a track 612 provides cement design and execution data.”].

Claim(s) 13, 15, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaposhnikov in view of Sugiura, Abbassian et al. (Abbassian) US Pregrant Patent Publication No. 20160053604, Coffman et al. (US 20150129306 A1)[hereinafter “Coffman”], and Toma (US 20140379133 A1).
With respect to claim 13, Shaposhnikov discloses a method of documenting a process comprising: obtaining with a measurement-while-drilling (MWD) survey tool subterranean formation data while executing a drill plan stored in a drilling control system (for example, Abstract and paragraphs 0007, 0037, 0038, 0040, 0051, 0054 and 0059); while continuing to execute the drill plan [Paragraph [0037] – “during drilling operations and/or cement placement and evaluation, different aspects of the pre-job planning operations may be validated, modified or used for further analysis.”], entering the subterranean formation data into an application (for example, paragraph 0047); outputting from the application a proposed modification to the drill plan being executed based on the entered subterranean formation data (for example, paragraph 0051); automatically communicating the proposed change from the application to the drilling control system (for example, paragraph 0051); and with the drilling control system, generating and outputting a data log indicating including separate numerical entries for each of: (1) a depth of a wellbore (for example, paragraphs 0059 and 0187), (2) the drill plan used for each drill pipe stand (for example, paragraphs 0100, 0187 and Figs, 23 and 24), (4) a depth at which the subterranean formation data was obtained that was relied upon for the proposed modification (for example, paragraphs 0059 and 0187).
Although Shaposhnikov discloses that it was known before the effective filing date of the claimed invention output data logs, and to gather data in real-time or lag time (for example, paragraphs 0047, 0052, 0063 and 0185 and Figs. 23 and 24), Shaposhnikov fails to explicitly disclose a geosteering process, automatically generating data logs, a time lag representing a difference in time between obtaining the subterranean formation data and receiving the drilling instruction at the drilling control system to modify the drill plan and a depth lag representing a difference in depth between obtaining the subterranean formation data and receiving a drilling instruction to modify the drill plan, wherein the data log includes at least one drill pipe stand associated with the depth lag. 
Coffman discloses the measurement of the amount of time taken between drilling operations [Paragraph [0052] – “The example display in FIG. 11 shows, for each connection, an amount of time elapsed from: (i) cessation of operation of the drilling unit mud pumps (129 in FIG. 1) to initiation of connecting a segment to the drill string; (ii) an amount of time making the segment of connection to the drill string; and (iii) an amount of time from completion of the connection to resumption of drilling the wellbore.”].  It would have been obvious to generate and output a log including these times in order to effectively evaluate the overall efficiency of the drilling operation.
Abbassian discloses that it was known before the effective filing date of the invention to utilize lag depth in analyzing drilling data (for example, paragraphs 0021 and 0087).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include utilizing a geosteering application as taught by Sugiura into Shaposhnikov for the purpose of, for example, improved borehole placement (for example, Sugiura – paragraph 0009) and to include automatically generating and outputting a data log into Shaposhnikov as this would have been well within the knowledge of the skilled artisan to automate a manual activity (see MPEP Section 2144.04B3), and to include a time lag representing a difference in time between obtaining the subterranean formation data and receiving the drilling instruction at the drilling control system to modify the first drill plan [Coffman – Paragraph [0052]] into Shaposhnikov for the purpose of, for example, optimizing the integrated wellbore isolation plan by determining whether the drilling plan or the cementing plan are to be modified (for example, Shaposhnikov - paragraphs 0046 and 0061) and to include a depth lag representing a difference in depth between obtaining the subterranean formation data and receiving a drilling instruction to modify the first drill plan as taught by Abbassian into Shaposhnikov for the purpose of, for example, accurately monitoring and managing the performance of well drilling operations (for example, Abbassian - paragraph 0002).  Doing so would also read on the language that “the data log includes at least one drill pipe stand associated with the depth lag” because the data log would correspond to the drill string of Shaposhnikov.
Shaposhnikov fails to disclose use of a geosteering application; that the modification originates from the geosteering application and includes an indication of a person or entity who proposed the change to the drill plan; automatically communicating the proposed modification directly from the geosteering application to the drilling control system including an indication of a person or entity who proposed the change to the drill plan; and that the indication of the person or entity who proposed the change to the drill plan is stored and output in the data log.
However, Toma discloses a geosteering application which tracks a user who makes changes to a drill plan [Paragraph [0008] – “A method of logging decisions made during a directional drilling operation, the method comprising: providing a plurality of users with access to a computing unit interface for monitoring the progress of a directional drilling operation against a predetermined well plan and displaying drilling instructions; receiving at the computing unit interface a change command, from a user of the plurality of users, of a parameter of the computing unit interface, well plan, or drilling instructions; and storing the change command along with a user identifier in a database that cannot be edited by the user from the computing unit interface.”].  It would have been obvious to incorporate such a geosteering application into Shaposhnikov for the purpose of permitting drill plan changes while maintaining accountability of those who make changes [Abstract of Toma – “Methods and systems designed to increase accountability and transparency in the drilling operation are discussed.”].
With respect to claim 15, Shaposhnikov discloses wherein automatically generating and outputting a data log comprises showing an action taken by a driller to implement the proposed modification to the drill plan (for example, paragraphs 0046, 0051, 0053 and 0062). 
With respect to claim 16, Shaposhnikov fails to explicitly disclose wherein obtaining measured subterranean formation data comprises using one of telemetry and direct transmission through wired pipe to transmit the data from downhole well to the drilling control system.
Sugiura discloses that it was known before the effective filing date of the invention wherein obtaining measured subterranean formation data comprises using one of telemetry and direct transmission through wired pipe to transmit the data from downhole in a well to the drilling control system (for example, telemetry paragraphs 0022 and 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein obtaining measured subterranean formation data comprises using one of telemetry and direct transmission through wired pipe to transmit the data from downhole in a well to the drilling control system as taught by Sugiura into Shaposhnikov for the purpose of, for example, accurately transmitting data to the surface (for example, Sugiura - paragraph 0047).
With respect to claim 17, Shaposhnikov discloses wherein automatically generating and outputting a data log comprises arranging the data in columns and rows for viewing by well operators (for example, paragraphs 0100, 0187 and Figs, 23 and 24). 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaposhnikov, Sugiura, Abbassian and Toma (US 20140379133 A1) and further in view of Maus.
With respect to claim 14, Shaposhnikov fails to explicitly disclose wherein automatically generating and outputting a data log comprises showing time to generate a slide after the proposed modification is received at the drilling control system. 
Maus discloses that it was known before the effective filing date of the invention to utilize slide intervals and toolface directions during drilling of the wellbore (for example, paragraphs 0008 and 0136).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein automatically generating and outputting a data log includes outputting a slide length and toolface setting as taught by Maus into Shaposhnikov for the purpose of, for example, accurately orienting the wellbore to a desired position (for example, Maus - paragraph 0136).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaposhnikov, Sugiura, Coffman et al. (US 20150129306 A1)[hereinafter “Coffman”], Toma (US 20140379133 A1) and Abbassian.
With respect to claim 19, although Shaposhnikov discloses wherein the data log module is configured to calculate and output data in the table format, Shaposhnikov fails to explicitly disclose (1) the depth lag representing the difference in hole depth between obtaining the subterranean formation data and receiving the modification to the drill plan, and (2) the time lag representing the difference in time between obtaining the subterranean formation data and receiving the modification to the drill plan. 
Abbassian discloses that it was known before the effective filing date of the invention to utilize lag depth in analyzing drilling data (for example, paragraphs 0021 and 0087).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a depth lag representing the difference in hole depth between obtaining the subterranean formation data and receiving the modification to the drill plan as taught by Abbassian into Shaposhnikov for the purpose of, for example, accurately monitoring and managing the performance of well drilling operations (for example, Abbassian - paragraph 0046), and to include (2) a time lag representing the difference in time between obtaining the subterranean formation data and receiving the modification to the drill plan into Shaposhnikov for the purpose of, for example, optimizing the integrated wellbore isolation plan by determining whether the drilling plan or the cementing plan are to be modified (for example, Shaposhnikov - paragraphs 0046 and 0061).

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    270
    884
    media_image1.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees in that Coffman teaches measuring the amount of time between starting and finishing a drilling operation.  Shaposhnikov teaches modifying drill plans including modifying cementing operations (for example, paragraphs 0037, 0046, 0047, 0051, 0054, 0062, 0063, 0066 and 0087).  It would have been obvious to measure the amount of time such cementing operations take to complete to evaluate overall drilling efficiency.

Applicant argues:

    PNG
    media_image2.png
    428
    894
    media_image2.png
    Greyscale

Examiner’s Response:
	Claim 1 recites generating and outputting a data log indicating data values for (4) a depth lag representing a difference in hole depth between the first and second times as recorded by the drilling control system, which Shaposhnikov discloses [Paragraph [0059] – “Monitored drilling data (i.e., real drilling data retrieved during monitoring of the drilling activities) may be displayed as a function of time or depth, or in numerical formation. For example, monitored drilling data may be displayed in a map of the borehole, where the monitored drilling data may be formatted as a function of depth and displayed along the map of the borehole at corresponding depths to which the retrieved drilling data represents. In some embodiments, the monitored drilling data may be used to update the map of the borehole generated during the planning phase.”].
	Regarding Claim 13, the consideration of lag depth relative to the time lag would have been obvious per the teaching of Abbassian to consider such a parameter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170243383 A1 – 3D TOOLFACE WELLBORE STEERING VISUALIZATION
US 20160024847 A1 – SURFACE STEERABLE DRILLING SYSTEM FOR USE WITH ROTARY STEERABLE SYSTEM
US 20110172976 A1 – Robust Well Trajectory Planning

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865